DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary coating system configured to apply a primary coating to the optical fiber” and “secondary coating system configured to apply a secondary coating over the primary coating”  in claims 1 and 26.  The word ‘system’ is a generic placeholder for ‘means’ and the phase “configured to” links the applying function to the system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

There is no support for claim 26, specifically lines 14-17 which indicate two mutually exclusive conditions: the diodes that are integrated into the wall and also disposed between the spool and whip shield [and] in the interior space.  If the LEDs are in the space and between the spool and whip shield, then they cannot reasonably be integrated into the wall.  If they are integrated into the wall then they are substantially part of the shield/wall and thus is not ‘between’ the shield.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

From MPEP 2144.04

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).



From MPEP 2144.04

B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).


A. Changes in Size/Proportion
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber
package "of appreciable size and weight requiring handling by a lift truck" where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish
over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
("mere scaling up of a prior art process capable of being scaled up, if such were the case,
would not establish patentability in a claim to an old process so scaled." 531 F.2d  at
1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),
cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions
would not perform differently than the prior art device, the claimed device was not
patentably distinct from the prior art device.


From MPEP 2144.04


B. Making Integral
In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a
fluid transporting vehicle was rejected as obvious over a prior art reference which
differed from the prior art in claiming a brake drum integral with a clamping means,
whereas the brake disc and clamp of the prior art comprise several parts rigidly secured
together as a single unit. The court affirmed the rejection holding, among other reasons,
"that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice."); but see Schenck v.
Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed
to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding
structure, a base structure, and a supporting means which form "a single integral and
gaplessly continuous piece." Nortron argued that the invention is just making integral what
had been made in four bolted pieces. The court found this argument unpersuasive and held
that the claims were patentable because the prior art perceived a need for mechanisms to
dampen resonance, whereas the inventor eliminated the need for dampening via the one-
piece gapless support structure, showing insight that was contrary to the understandings
and expectations of the art.).


Claims 1, 5, 8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Overton 5647884 in view of Kar 4531959, Chang 6152399 Molin 2011/0287195, Sommers 6674096, Li 7915627 and Ali 5756165.
Claims 1 and 26: Overton figure 1 clearly discloses a draw furnace, two coating applicators (15,17), and the irradiator 17.   And figure 2 of Overton discloses the fiber take-up system with the spool.  Overton does not disclose the shield and LEDs.  The coating applicators 15,17 are not a ‘coating system configured to…”.
 Kar teaches to use a chamber to contain the coating liquid (bath) when drawing fibers at speeds over 3 m/sec for more economic production without entrapping bubbles (col. 1, line 50 to col. 2, line 33).  It would have been obvious to provide the Kar coating structures to perform the Overton coating (at  15 and 20 and 21), so as to permit one to draw fibers a speeds greater than 3 meters/sec. without causing bubbles in the coating. The coating device of Kar has a guide die and sizing die (col. 4, lines 35-37).  The coating device of Kar is the same as the structure that Applicant discloses as corresponding to the ‘coating system[s] configure to apply” the primary and secondary coating. 

Overton does not disclose that the take-up system has the whip shield.  Chang teaches (col. 2, lines 3-13) that most manufacturers have shields  around winding spools for safety reasons.  Chang also teaches another type of shield for fiber entry whip reduction (col. 4, lines 29-48).  It would have been obvious to provide a shield around the Overton spool for safety reasons and/or to reduce fiber entry whip.  The shield would surround the majority of one spool.  For a set of one member, the single member constitutes a majority of the set.  
Overton does not disclose the plurality of LEDs. Ali teaches (col. 2, lines 8-24) that using on-reel UV exposure on the take up spool can increase energy efficiency by a factor of 10-1000 and enhance fiber pullout strength.  It would have been obvious to improve the Overton apparatus by providing UV light to the take-up reel for the advantages taught by Ali.  
See Molin which discloses (at paragraph [0008]) that for curing glass-fiber coatings that UVLED require significantly less energy than conventional UV lamps.  Li discloses (col. 1, lines 47-51) that it is typical to use an array of LEDs to achieve a desired intensity when replacing conventional bulbs.  It would have been obvious to use an array of UVLEDs as the UV light source in the on-reel exposure so as to reduce the amount of energy needed and  so as to achieve the desired intensity for curing the coating.
As to the LEDs being attached to an interior wall: it would have been obvious to have the LEDs be attached to something, so that they stay in their intended position.  It would have been obvious to make an interior wall (i.e. an internal vertical surface) the structure that the LEDs are attached as a matter of convenience.  It would have been obvious to attach the LED to a wall, so that the LED is directed toward the fiber.  If the is not attached, it would be free to not be directed as desired.  For example vibrations my cause it to shift locations if it is not secured.  It would have been obvious to use the Chang shield 11 to protect workers from the fiber in the Overton process 
Fig. 3 of Ali suggests lamps 33 along the wall.  It would have been obvious to attach the LEDs to the interior wall/surface of the Chang shield to avoid the need of other structure for holding the LEDs. 


As to the LEDs forming a row: see [0033] of Molin.  Li discloses (col. 1, lines 47-51) that it is typical to use an array of LEDs to achieve a desired intensity when replacing conventional bulbs.  It would have been obvious to use an array (comprising at least one row) so as to achieve the desired intensity for curing the coating. 
As to the plurality spanning a width equal to a width of the spool: Ali discloses that the fiber is exposed equally (col. 2, lines 16-20).  It would have been obvious to have LED span the entire width of the spool so that all of the fiber has equal exposure to the UV light.  If the LEDs were only at a single location (e.g. in the middle) then there would not be uniform exposure.
 As to the LEDs being the type that direct light: Sommers is evidence (col. 1, lines 48-53) that LEDs are typically ‘highly directional’.  It would have been obvious to use highly directional LEDs in the apparatus because they are typical of LEDs and to orient the LEDs so that they direct their light to the coated fiber.

Claims 27-28: The shielding of Chang does not appear to have any reflector.  Also the take-up system does not appear to have any reflector.  It would be obvious to not have any reflectors because none is indicated.  Also one would realize that adding reflectors to the shielding would add additional expense without any apparent benefit.
Claim 5: it would have been obvious to use an LED in the shape of a bar, depending upon what shapes are available for purchase.
Claim 8: It would have been obvious to use LED with an area of about 1 mm, depending upon what size of available LED’s are most economically used.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Overton 5647884 in view of Kar 4531959, Chang 6152399 Molin 2011/0287195, Sommers 6674096, Li 7915627 and Ali 5756165 as applied to claim 1 above, and further in view of Costello 2010/0281922.
Claim 9: Overton does not disclose a non-contact mechanism which directs the fiber as claimed.  Costello teaches to use non-contact mechanisms to redirect the fiber so as to maintain the quality of the fiber [0026] and for the purpose of adding components to the production system [0027].  It would have been obvious to redirect the Overton fiber as it is being drawn so as to add an extra coating unit as suggested by Costello.  It is noted that ‘directs the optical fiber’ relates to an intended use.  
Claim 10: see [0028] of Costello.
Claims 11- 12: the any empty space would have a path that the fiber can take.  A fiber can move any path one desires to move the fiber, e.g. by moving the fiber by hand.  The paths are not structure.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
It is argued that there is support for the amendments at [0038]-[0040] and figured 4-6.  Examiner disagrees because one would understand the disclosure as indicating two mutually exclusive species: one where the LEDs are on the wall (and thus distinct from the wall) and another whether the LEDs are integral to (and thus not distinct from) the wall.  Applicant should point to any specific passages which might indicate LEDs might be both ‘on’ the wall and also ‘integrated into an interior wall’ as required by claim 26.
The arguments directed to the Ali-based rejection are noted but are moot because the Ali rejection is not maintained as being cumulative to the current rejection. 
Regarding the Overton-based rejection it is argued that Ali fails to disclose UV lamps ‘disposed’, ‘attached’ or ‘integrated’ with the whip shield.  This is not persuasive because the rejection does not propose using either the Ali lamps or the Ali whip shield.  Rather Ali is relied upon for evidence that  on-reel UV exposure on the take up spool can increase energy efficiency by a factor of 10-1000 and enhance fiber pullout strength.  Applicant does not dispute the determination that Ali would provide motivation to improve the Overton method by using on-reel UV exposure on the take up spool. 
It is argued that Chang and Overton do not teach the specific placement or size of LEDs.  This is not persuasive because no size or specific placement is indicated in the present disclosure as being necessary.  Nor are size or specific placement required.  Artisans have been using UV light to cure fiber coatings for decades.  One would have no difficulty in adding LEDs to a conventional shield or the Chang shield to utilize on-reel UV exposure advantage taught by Ali. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741